

 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION





 
Exhibit 10
 
 
December 19, 2011
 


 
Via Facsimile and E-mail
 
Deutsche Telekom AG,
 
Friedrich-Ebert-Alle 140
 
53113 Bonn, Germany
 
Facsimile: +49-228-181-74008
 
Attention:  Mr. René Obermann
 
We make reference to the Stock Purchase Agreement, dated as of March 20, 2011
(the “Purchase Agreement”), by and between Deutsche Telekom AG, an
Aktiengesellschaft organized and existing under the laws of the Federal Republic
of Germany (“DT”), and AT&T Inc., a Delaware corporation (“AT&T”), and the
Domestic UMTS Roaming Agreement, dated as of July 19, 2011 (the “Roaming
Agreement”), by and between AT&T Mobility LLC, a Delaware limited liability
company, and T-Mobile USA, Inc., a Delaware corporation.  This letter agreement
constitutes the mutual written consent of DT and AT&T to terminate the Purchase
Agreement effective as of the date hereof.  Any capitalized terms used herein
but not defined shall have the respective meanings ascribed to such terms in the
Purchase Agreement.
 
DT and AT&T hereby agree that the termination of the Purchase Agreement pursuant
to this letter agreement shall have the same effect as a termination pursuant to
Section 7.2 of the Purchase Agreement at the time of which termination (i) the
conditions set forth in Section 5.1(a), 5.1(b) or 5.2(c) of the Purchase
Agreement shall not have been satisfied and (ii) all other conditions to the
Closing set forth in Sections 5.1 and 5.2 of the Purchase Agreement shall have
been satisfied or waived (other than those conditions that by their terms are to
be satisfied at the Closing but which conditions would be satisfied or, in the
case of Section 5.2(e) of the Purchase Agreement, would be capable of being
satisfied if the Closing Date were the date of such termination, or those
conditions that have not been satisfied as a result of a breach by Purchaser).
 
Accordingly, (i) AT&T, or one of its Affiliates, shall (A) within three Business
Days following the date of this letter agreement, pay to DT the cash amount set
forth on Annex E of the Purchase Agreement by wire transfer of immediately
available funds and (B) deliver to the Company, or as otherwise directed by DT,
the assets set forth on Annex E of the Purchase Agreement in accordance with the
obligations under Section 7.5(b) of the Purchase Agreement (which shall continue
in effect as to such matters notwithstanding the termination of the Purchase
Agreement), and (ii) pursuant to Section 2(a) of the Roaming Agreement and in
full satisfaction of AT&T’s obligations under Section 7.5(b) of the Purchase
Agreement with respect to the roaming agreement referenced therein, all of the
sections of the Roaming Agreement that were not effective as of the execution
date of the Roaming Agreement shall come into full force and effect on the date
hereof and shall be implemented as set forth in the Roaming Agreement or as the
parties thereto otherwise shall agree.  Upon and after the payment of such cash
amount, so long as AT&T is in good faith attempting to comply with its
obligations under Section 7.5(b) of the Purchase Agreement with respect to the
transfer(s) of the assets set forth on Annex E of the Purchase Agreement, the
sole and exclusive remedy of DT and its Subsidiaries and their respective
officers, directors and Affiliates against AT&T and its Subsidiaries and their
respective officers, directors and Affiliates for any Damages resulting from,
arising out of, or incurred in connection with, the Purchase Agreement
(including termination thereof) or any transactions ancillary thereto shall be
as set forth in Section 7.5(c) of the Purchase Agreement.
 
Section 8.3 of the Purchase Agreement shall apply to this letter agreement and
any action or proceeding in respect of any claim arising out of, related to or
arising under this letter agreement.
 
This letter agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors, heirs, legal representatives and
permitted assigns.  This letter agreement may be executed in any number of
counterparts, each such counterpart (including any facsimile or electronic
document transmission of such counterpart) being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement.
 
[signature page follows]
 



­
 
 

--------------------------------------------------------------------------------

 

If you are in agreement with the foregoing, please countersign as provided for
below.


AT&T INC.


 
By:  /s/ Randall L. Stephenson
 
Name:    Randall Stephenson
 
 
Title:
Chief Executive Officer

 




 
 
AGREED AND ACCEPTED:
 

 
DEUTSCHE TELEKOM AG
 


 
By:  /s/ René
Obermann                                                                By:   /s/
Timotheus Höttges
 
Name:
René Obermann
Name:
Timotheus Höttges

 
Title:           Chief Executive
Officer                                            Title:         Chief
Financial Officer
 


 
cc:
Claudia Junker

 
(Deutsche Telekom AG)



 
D. Wayne Watts

 
(AT&T Inc.)



Adam O. Emmerich
 
Steven A. Cohen
 
(Wachtell, Lipton, Rosen & Katz)
 
 
Joseph B. Frumkin

 
 
Eric M. Krautheimer

 
 
(Sullivan & Cromwell LLP)

 







­
 
 

--------------------------------------------------------------------------------

 
